UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

CARLOS MARINO,                              )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )       Civil Action No. 06-1255 (GK)
                                            )
DRUG ENFORCEMENT                            )
ADMINISTRATION,                             )
                                            )
          Defendant.
_____________________________)              )



                                            ORDER

       Deceased Plaintiff Carlos Marino filed this action against

the    United     States        Drug    Enforcement     Administration             under   the

Freedom of      Information Act            ("FOIA"),      5 U.S.C.       §    552,    seeking

documents     related to a             Government    cooperator who           testified at

his criminal trial.

       This   matter       is    presently       before    the     Court      on     Griselle

Marino's Motion to Substitute [Dkt. No. 77].                       Upon consideration

of    the   Motion,    Opposition,         and   Reply,     and    the       entire    record

herein, and for the reasons set forth in the accompanying sealed

Memorandum Opinion, it is hereby

       ORDERED,    that     Griselle        Marino's      Motion    to       Substitute     is

granted.


December 5, 2013                                    G~~
                                                    Glad}TSKeier=
                                                    United States District Judge


Copies to: attorneys on record via ECF